Title: From Thomas Jefferson to Robert Lewis, 5 October 1791
From: Jefferson, Thomas
To: Lewis, Robert



Dear Sir
Monticello Octob. 5. 1791.

It is with a great deal of pain that I have found myself under a necessity of having suits brought against two persons so nearly connected with yourself and Mrs. Lewis as your son Robert and Capt. S. Woodson. You know that I was left burthened with a great debt for Mr. Wayles’s estate, and in scuffling to pay what I could of that, I suffered my own accounts to accumulate. My attornies found it necessary in 1785. to sell negroes to answer these demands, and to rent out the lands at Elkhill on which these negroes had been working. Messrs. Woodson & Lewis purchased negroes, and the latter rented Elkhill. A large sum is still due on their joint bond for the negroes, and not a shilling has been paid for rent after four year’s occupation of the place. As long as my creditors could be kept quiet, I have indulged these gentlemen from no earthly motive but their connection with you. Theirs are the only debts which have not been either paid or called for long ago. At length I am sued, and I cannot think of selling more of my property merely to indulge those who  have already been indulged six years. Had my stay here been long enough to have written to them and got answers, I would have waited. But I set out for Philadelphia in four days, and have therefore put my demands against them into the hand of Mr. Pope. I could not go away without expressing to yourself and Mrs. Lewis the uneasiness this has given me. But I am sure you are both so reasonable as to see in my past indulgence too real a proof of my attachment to you to doubt the sincere & antient friendship of Dear Sir your friend & servt,

Th: Jefferson

